Citation Nr: 1643594	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  13-16 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include as due to Agent Orange herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1969 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In October 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.  The Board notes that the Veteran's representative was not present at the hearing.  However, the Veteran expressly stated on the record that he waived the representative's presence and wanted to proceed with the hearing.

The Board remanded this case in March 2015.  In November 2015, the Board issued a decision denying the Veteran's claim for entitlement to service connection for an acquired psychiatric disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and, in May 2016, the Court issued an Order granting a Joint Motion for Partial Remand (JMR) to vacate the Board's November 2015 decision denying the Veteran's claim for entitlement to service connection for an acquired psychiatric disability, and remanding the issue for additional development.

The Board's November 2015 decision also denied the Veteran's claim for entitlement to service connection for a respiratory disorder, to include obstructive sleep apnea and chronic cough.  The May 2016 JMR states, "Appellant has agreed to abandon his claim for service connection for a respiratory disorder, to include obstructive sleep apnea and chronic cough, claimed as due to AO herbicide exposure."  The Court did not vacate or remand the Board's decision as to that issue.  Accordingly, the issue is not on appeal before the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The parties to the May 2016 JMR agreed that the Board erred in the November 2015 decision in that it did not first address whether a May 2015 VA examiner was competent to provide a medical opinion as to the possible etiology between the Veteran's presumed Agent Orange exposure and his depression and, if not, whether VA should have obtained an opinion from another medical professional, such as a psychiatrist.  Specifically, the May 2015 VA examiner stated, "This examiner cannot opine on a possible etiology involving Agent Orange exposure, since this is out of the scope of practice of a psychologist."  The Board finds that, given the May 2015 VA examiner's statement, his opinions cannot be considered competent evidence as to a possible etiological link between the Veteran's presumed in-service exposure to Agent Orange and his depression.  Therefore, the May 2015 VA examination is inadequate for decision-making purposes in that regard, and the issue must be remanded so that an adequate opinion may be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this Remand to a VA clinician qualified to provide the opinion requested below.  If the clinician selected indicates that he or she is not qualified to provide the opinion requested, then an opinion must be obtained from a different VA clinician.  The clinician selected must indicate that the record was reviewed.  Further in-person examination of the Veteran is left to the discretion of the clinician selected.  The clinician is asked to respond to the following:

Is it at least as likely as not (50 percent probability or greater) that any acquired psychiatric disability, to include depression, diagnosed during or in proximity to the Veteran's claim for service connection is causally or otherwise etiologically related to his presumed in-service exposure to herbicide agents?

A full and reasoned rationale must be provided for any opinion given.

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

